Citation Nr: 1327820	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  11-23 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a bilateral eye disorder.

4.  Entitlement to service connection for a left hip disorder.  



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney-at-Law




ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from December 1967 until October 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2010 and June 2012 rating decisions of the RO. 

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran requested a hearing at the offices of the Board on his September 2011 VA Form 9 (Appeal to Board of Veterans' Appeals) concerning the issues of service connection for the bilateral knee disorder and an eye condition.  

Subsequently, the Veteran requested a hearing at the RO with the Board on his February 2013 VA Form 9 concerning the issue of service connection for a left hip disorder.  

An additional statement by the Veteran dated in February 2013 clarified that he desired a hearing with Board at the RO.  The requested hearing has not been provided.  

Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The Veteran should be appropriately contacted in order to schedule him for a hearing to be held at the RO before a Veterans Law Judge at the next available opportunity.  Notification of the hearing must be mailed to the Veteran at his current address, and a record of this should be place in the claims folder. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



